Citation Nr: 1111341	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hemorrhoids with anal fissure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1984 to February 1996.  An August 1998 administrative decision found his service from September 1984 to May 28, 1995, to be honorable and his service thereafter to be dishonorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Service connection for hemorrhoids with anal fissure was denied by the RO in an April 2005 rating decision.  The Board confirmed the denial in a January 2009 decision.  However, this matter was developed separately from and was not adjudicated in either of these decisions.


FINDING OF FACT

The Veteran does not have additional disability of hemorrhoids with anal fissure that was caused by hospital care, medical or surgical treatment, or examination furnished by VA, or was proximately caused by the training and rehabilitation services provided by VA or by participation in a compensated work therapy program.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hemorrhoids with anal fissure have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.361 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim.  This notice therefore must include notice of what is required to establish entitlement to the benefit sought and notice that a disability rating and an effective date will be assigned if the benefit is granted.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was informed via letter dated in August 2007 of the evidence required to establish entitlement to compensation benefits under 38 U.S.C.A. § 1151, the evidence not of record necessary to substantiate his claim for such benefits, and his and VA's respective duties for obtaining evidence.  This letter also informed him of how VA determines disability ratings and effective dates if compensation is granted.  As the letter fully addressed all notice elements and was supplied in advance of the initial adjudication of the claim in November 2007 by the RO, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's VA treatment records, and vocational rehabilitation records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

Neither a medical examination nor a medical opinion, whether from VA or otherwise, has been afforded to the Veteran with respect to his claim.  Upon its review of the record, the Board finds that none is necessary.  The evidence does not establish that the Veteran has an additional disability, the first requirement for compensation benefits under 38 U.S.C.A. § 1151.  A medical examination and/or opinion regarding the second requirement, that VA activity, such as treatment or hospitalization, proximately caused this additional disability is not needed to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a proper adjudication of the claim that has not been undertaken.  The record also does not indicate the need for any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Compensation Benefits Pursuant to 38 U.S.C.A. § 1151

The Veteran seeks compensation benefits pursuant to 38 U.S.C.A. § 1151 for hemorrhoids with anal fissure.  He contends that he acquired additional disability because VA failed to reschedule him for a recommended sphincterotomy after necessary equipment initially malfunctioned.  In the alternative, he contends that this additional disability was due to his participation in VA sanctioned vocational rehabilitation activities.

38 U.S.C.A. § 1151 provides that compensation for a qualifying additional disability shall be awarded in the same manner as if such disability were service connected.  A disability is a qualifying additional disability if:  (1) it was not the result of the Veteran's willful misconduct and (2) it either (a) was caused by hospital care, medical or surgical treatment, or examination furnished by VA and was proximately caused by (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (ii) an event not reasonably foreseeable or (b) was proximately caused by (i) the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. § 3100 et seq. or (ii) participation in a compensated work therapy (CWT) program under 38 U.S.C.A. § 1718.  

To determine whether a Veteran has an additional disability, his condition immediately before the beginning of the VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  Each body part involved is considered separately.  Id.

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that VA either:  (1) failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).  Consideration of whether the procedures of 38 C.F.R. § 17.32 substantially were complied with is required in determining whether there is informed consent.  Id.  Establishing that an event not reasonably foreseeable proximately caused a Veteran's additional disability is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In this regard, consideration will be given to whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

As these provisions require a showing of actual causation, merely showing that a Veteran received VA care, treatment, or examination and that the Veteran has an additional disability is insufficient.  38 C.F.R. § 3.361(c)(1).  It further is noted that hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that training and rehabilitation services or a CWT program proximately caused a Veteran's additional disability, it must be shown that the Veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA under either 38 U.S.C.A. § 3100 et seq. or 38 U.S.C.A. § 1718 resulted in the disability.  38 C.F.R. § 3.361(d)(3).  It need not be shown, however, that VA approved a specific activity or function as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  Id.  The provision of training and rehabilitation services or a CWT program cannot cause the continuance or natural progress of a disease or injury.  38 C.F.R. § 3.361(c)(2).

A VA treatment record dated in June 2001 reflects the Veteran's complaint of having hemorrhoids and specifically complaints of pain, burning, itching, and bleeding for the past three weeks.  He indicated that he had had a hemorrhoid problem for many years, but that this time was the worst.  Physical assessment showed multiple internal hemorrhoids with tenderness and fresh bright blood on the examining glove.  A diagnosis of hemorrhoids was made.  The Veteran was prescribed anusol HC cream and referred to general surgery.

An August 2001 VA treatment record reveals that the Veteran had a general surgery consultation.  His history of hemorrhoids again was noted.  The Veteran complained of constant pain that was worse with passing stool and blood in the toilet and on the toilet paper.  Physical assessment revealed a skin tag at 9 o'clock and palpable internal hemorrhoids.  Metamucil and a colonoscopy with possible hemorrhoid banding was recommended.

A VA treatment record dated in September 2001 documents that a sentinel tag was found on external examination but no hemorrhoids were found on digital rectal examination.  A colonoscopy was performed after obtaining informed consent from the Veteran.  The ileum was normal, and there was no evidence of significant pathology in the entire examined colon.  No hemorrhoids were found in the rectum.  As such, the ileum and entire colon were noted to be normal.  A diagnosis of chronic, symptomatic anal fissure was made.  It was recommended that the Veteran strongly consider lateral internal sphincterotomy.

Vocational rehabilitation records show that the Veteran applied for vocational rehabilitation benefits pursuant to 38 U.S.C.A. § 3100 et seq. in February 2002.  He signed a "Statement of Understanding" in March 2002 that he must be found in need of such benefits.  In this regard, he underwent a comprehensive vocational assessment.  A May 2002 report of this assessment reflects that the Veteran did not complete required paperwork.  A case noted dated the same month shows that he did not do so because he thought he would be ineligible for benefits.  However, he was found eligible in a May 2002 "Counseling Record - Narrative Report."  A rehabilitation plan was developed with the goal of determining the certifications required to obtain/maintain suitable employment in the information technology field.  The objectives were that he complete testing and certification of computer courses and seek readmission to college so he could complete a Bachelor's Degree.  VA began paying for courses and purchasing supplies and equipment, such as books and computer items, for the Veteran.

A September 2002 VA treatment record reflects that the Veteran complained of hemorrhoids for four days, which seemed to be worsening.  He noted that he had tried sitting in warm water with no relief.  He requested an appointment for the next day.  None was available, and the Veteran was unable to make it in time for the open slot that day.  He indicated that he would walk in without an appointment the next morning and try over-the-counter medication.

Vocational rehabilitation records show that the Veteran secured full-time employment as a customer service representative and cashier at a Wal-Mart in May 2003.

In a November 2003 claim of entitlement to service connection, the Veteran indicated that he had had internal and external hemorrhoids with a fissure and persistent bleeding "along with excessive redundant tissue."  He also indicated that surgery for this condition had been scheduled in 2002.

Vocational rehabilitation records show that there was some interruption regarding the Veteran's progress beginning in November 2003.

A VA treatment record dated in January 2004 reveals that his internal hemorrhoids were diagnosed two years previous.  It also documents his assertions that "the machine was down" when he was to undergo an internal sphincterotomy and that the procedure was never rescheduled or conducted.  The Veteran complained of current bright red blood in his stool but stated that he had been using hemorrhoidal cream with some relief.  A diagnosis of hemorrhoids was provided and it was noted that general surgery would be consulted again.

Vocational records show that the interruption regarding the Veteran's progress lasted until March 2004, at which time he "was inducted into vocational rehabilitation training" with the goal of obtaining/maintaining employment in business management.  This period was characterized as rehabilitation to employment.  Another rehabilitation plan was developed, with objectives including that he complete a Bachelor's Degree in business administration and seek assistance from an employment specialist in preparing to look for a job.  The Veteran reported that he was temporarily promoted to assistant store manager at Wal-Mart in May 2004, and that this promotion would become permanent contingent upon his receipt of a Bachelor's Degree.  He began classes at a university in June 2004.  A third rehabilitation plan was developed in January 2005, with objectives including that he seek assistance in preparing for and securing a job.

A January 2005 VA treatment record refers to the Veteran's assertion that he had a fissure that was not attended to two years previous and his inquiry about a colonoscopy.  This record also documents that he was supposed to have a stress test done two years previous but did not show for it.  However, he indicated a willingness to undergo this test now.  Hemorrhoids were diagnosed and it was noted that general surgery would be consulted again after the stress test was completed.

Also in January 2005, the Veteran was afforded a VA examination with respect to his claim of entitlement to service connection.  He reported a history of hemorrhoids and conservative treatment consisting of suppositories and fiber supplementation but no surgery.  He complained of daily bleeding such that sometimes there was enough blood in the toilet to turn the water red as well as severe pain in the anal region after a bowel movement.  He indicated that he had good sphincter control, denying fecal leakage and involuntary bowel movements.  Physical assessment showed no evidence of fecal leakage or bleeding, no sign of anemia, and no fissure.  The lumen of the rectum and anus was normal.  There were however, external hemorrhoids at 2, 6, and 9 o'clock.  A diagnosis of external hemorrhoids and history of chronic internal fissure was made.  The examiner opined that it was likely the Veteran had a chronic anal fissure with external hemorrhoids.

Vocational rehabilitation records show that in February 2005, the Veteran transitioned from the rehabilitation-to-employment period to a period of employment services.

Vocational rehabilitation records show that the Veteran completed his university coursework in June 2005.  His Bachelor's Degree in business administration was conferred in mid-August 2005.  He was declared rehabilitated later that month.

A VA treatment record dated in September 2005 reflects that the Veteran had undergone a stress test and again inquired about a colonoscopy.  He indicated that his hemorrhoids were acting up again.  A diagnosis of fissure was rendered and a referral to general surgery was made.

October 2005 VA treatment records reveal that the Veteran had his general surgery consultation.  He reported a history of an anal fissure for 10 years and complained of bright red blood per rectum (BRBPR), specifically blood in his stool, in the toilet, and on the toilet paper.  He also complained of rectal pain with bowel movements, though this pain was not all the time and occurred only when his stool was hard.  He indicated that he had taken fiber supplements occasionally, which helped, but that he stopped taking them because he disliked the powder.  He also indicated that he used hemorrhoid creams with no improvement.  Physical assessment showed a quarter-sized external skin tag at 8 o'clock.  No edema, erythema, or fissure was seen, but the examination was limited due to the Veteran's discomfort.  An examination under anesthesia was recommended, as well as a possible hemorrhoidectomy and/or anoplasty.  The Veteran instead requested non-surgical treatment.  He was told that such treatment was unlikely to work.  Per his request, however, fiber capsules, stool softener (colace), and nitro paste to the internal sphincter were recommended.  It was noted that the Veteran would try this regimen for eight weeks and then be seen for follow-up.

A VA treatment record dated in December 2005 concerning an orthopedic problem documents in passing that the Veteran was to have surgery for his anal fissure and hemorrhoids.

A January 2006 VA treatment record reflects that the Veteran had a follow-up appointment with general surgery.  His previous diagnoses of anal fissure and hemorrhoids were noted, as were his complaints of BRBPR with occasional pain with bowel movements for the past 10 years.  He indicated that conservative therapy, including stool softeners and nitro paste, did not resolve his symptoms.  As such, he stated that he now wanted to have surgery but was unsure of when would be a good time to schedule it given his recent promotion at work.  The anoplasty and hemorrhoidectomy procedures as well as the risks and benefits of each were discussed.  The Veteran agreed to try anoplasty for the anal fissure first because there was no risk of incontinence.  He was advised that recovery time would be two weeks and understood that he would need an internal sphincterotomy if this surgery failed.  Finally, the Veteran was advised to call to schedule the surgery once he had consulted with work and determined when he could fit it in.  He conveyed his belief that he thought this most likely would be in late February or early summer.

A VA treatment record dated in August 2006 includes a reference that one of the Veteran's physicians was concerned about prescribing him a particular medication for his erectile dysfunction given the nitro paste he had been prescribed for his hemorrhoids.  The Veteran stated that he tried the paste once in 2005 and did not use it again because it burned a lot.  As such, he was given a trial of the erectile dysfunction medication.

The Veteran testified regarding his entitlement to service connection at a Decision Review Officer hearing in February 2007.  When questioned regarding his current treatment, he recounted that he used his prescribed "nitro something" only once because it was so unbearable.  He indicated that he had been treated at least three times in the past two years for his condition.  He also indicated that he was told to use Preparation H for his discomfort until he called to schedule surgery at a convenient time.  Next, he indicated that his condition affected his employment in that it caused discomfort from time to time and he sometimes had to "tender to it," watching what he is doing and slowing down his job performance.  The Veteran finally indicated that he was using over-the-counter Preparation H.

In his April 2007 claim, the Veteran indicated that he was in vocational rehabilitation from approximately February 2002 to August 2005.  He asserted that his condition grew worse during this timeframe.

In his June 2008 NOD, the Veteran asserted that his hemorrhoids were severely aggravated in 2002 to the point of needing surgery.  He also asserted that he went in for surgery but the medical equipment was not operational and the hospital never called to reschedule once the equipment was functioning, as he was told would happen.  Additionally, he again asserted that he enrolled in vocational rehabilitation in February 2002.

The Veteran testified regarding his entitlement to service connection at a Board hearing in October 2008.  He recounted that he underwent a colonoscopy in 2001, that a sphincterotomy was recommended at its conclusion, that he was asked at that time if he wanted to go ahead and get it done then, that he said yes but the machine was not functioning properly, and that he therefore was told he would be rescheduled, but this never happened.  He then recounted that he thought it "just wasn't the time" for the procedure when he was not rescheduled.  With respect to vocational rehabilitation, which the Veteran once again noted that he began in February 2002, he described that his training was in business, that he got his degree in business, and that he was working in the field of business retail.  He contended that he was engaged in these regular functions or essential duties when he re-aggravated his hemorrhoids.  Finally, he indicated that his condition never really clears up or heals and occasionally causes problems, which have gotten worse over time.

In light of the above, the Board finds that entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hemorrhoids with anal fissure is not warranted.  The evidence of record does not show that the Veteran suffered an additional disability that was caused by hospital care, medical or surgical treatment, or examination furnished by VA, or was proximately caused by the training and rehabilitation services provided by VA or by participation in a compensated work therapy program.

It is undisputed that the Veteran has a longstanding history of hemorrhoids with anal fissure.  He has not contended that this disability began as a result of VA care or vocational rehabilitation or compensated work therapy.  Rather, he contends that this disability is "additional disability" within the meaning of 38 U.S.C.A. § 1151 in that it was aggravated by VA care or lack thereof, or during his period of vocational rehabilitation.

Pursuant to 38 C.F.R. § 3.361(b), the Board must compare the Veteran's condition before and after the VA actions he contends caused his additional disability.  The record reveals that a VA physician recommended that the Veteran undergo a sphincterotomy after performing a colonoscopy in September 2001.  The date of this colonoscopy therefore constitutes the demarcation with respect to VA's alleged failure to reschedule this procedure.  The record also reveals that the Veteran requested vocational rehabilitation services in February 2002.  It additionally reveals that he was not "inducted into vocational rehabilitation training" until March 2004, after some sort of interruption.  However, it further reveals that some vocational rehabilitation services, namely the creation of his first rehabilitation plan and the payment for classes and supplies and equipment, were provided to him subsequent to May 2002 when he was deemed eligible for Chapter 31 benefits.  

The evidence prior to September 2001, and thus also prior to May 2002, includes the Veteran's complaints of burning, itching, pain which was worse with passing stool, and blood in the toilet and on his toilet paper.  It also includes findings of internal hemorrhoids and a skin tag as well as diagnoses of hemorrhoids and chronic, symptomatic anal fissure.  A lateral internal sphincterotomy was recommended.  No pertinent medical evidence exists spanning the period between September 2001 and August 2002.  Thereafter, the evidence includes the Veteran's complaints of excessive redundant tissue, pain with hard stool, and blood in his stool and the toilet and on his toilet paper.  It also includes findings of external hemorrhoids and an external skin tag as well as diagnoses of hemorrhoids and fissure.  A hemorrhoidectomy and/or anoplasty was recommended.  The Veteran preferred the latter procedure and was aware that, if unsuccessful, a sphincterotomy would be necessary.

Comparing this evidence, the Board finds that there has been no showing that any additional disability was caused by VA care or lack thereof.  His complaints chiefly involved pain and bleeding both prior to and after VA's alleged failure to reschedule his sphincterotomy in September 2001.  Hemorrhoids and a skin tag were found prior to September 2001 and May 2002 and thereafter.  The Veteran's diagnoses prior to and after these dates were the same.  Surgery also was recommended prior to and after these dates.

This finding of continuation of the level of severity of the Veteran's hemorrhoids with anal fissure disability results in the failure of his claim with respect to VA's provision of vocational rehabilitation services.  As noted above, 38 C.F.R. § 3.361(c)(2) provides that the provision of such services cannot cause the continuance or natural progress of a disease or injury.  Moreover, in order to prevail under 38 U.S.C.A. § 1151(a)(2), there must be a showing that some essential activity related to vocational rehabilitation must have been the proximate cause.  The evidence has not suggested such a relationship and the Veteran had not contended such.  He merely argues that the additional disability and vocational rehabilitation coincided.  This does not suffice.  38 C.F.R. § 3.361(d)(3) (2010).  

The finding of continuation of the level of severity of the Veteran's hemorrhoids with anal fissure disability does not, in and of itself, result in the failure of his claim with respect to VA's alleged failure to reschedule his sphincterotomy.  38 C.F.R. § 3.361(c)(2) provides that care or treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress, as noted above.

Implied within the Veteran's aggravation argument is his contention that his condition would have gotten better rather than continued but for VA's alleged failure to reschedule his sphincterotomy.  Nevertheless, it must be pointed out that actual causation must be demonstrated.  38 C.F.R. § 3.361(c)(1) (2010).  The evidence must show that the hospital care, medical or surgical treatment or examination resulted in additional disability.  Merely showing that the Veteran received care and that he coincidentally had additional disability does not establish cause.  Id.  Failure to properly treat a disease or injury, which failure is the proximate cause of continuance of a disability, may result in the award of benefits under 38 U.S.C.A. § 1151, see 38 C.F.R. § 3.351(c)(2), but there is no showing that the Veteran in this case continued to have problems because of any act or failure to act on VA's part.  

The record clearly shows that a sphincterotomy was recommended in September 2001 and that such procedure was not conducted.  No indication is provided as to why it never was conducted.  Thus, there is no support for the Veteran's allegation that the reason is that equipment malfunctioned and he was told he would be rescheduled but never was.

A few points are noteworthy in this regard.  First, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Second, the Veteran's competency to recall treatment events is acknowledged because he personally experienced them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his credibility is suspect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by bias, inconsistent statements, or a showing of interest).  VA provided continuing treatment following September 2001.  Hemorrhoids with anal fissure next was addressed in September 2002.  The Board notes that other unrelated health issues were addressed immediately following September 2001 and with some regularity thereafter.  Despite this, the Veteran did not mention that he was awaiting a sphincterotomy until he filed his claim of entitlement to service connection in November 2003.  He did not mention that he was waiting to be rescheduled for this procedure due to equipment malfunction until January 2004.  This timing arouses some suspicion as to his motive.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a Veteran's personal interest in receiving monetary benefits may be taken into account).  Additionally, the Veteran initially declined to undergo either the hemorrhoidectomy or anoplasty procedures recommended in October 2005, even after several years of continued difficulties.  He indicated his willingness for anoplasty later in December 2005 and January 2006 and his belief that his work schedule would permit the procedure to be completed most likely in late February or early summer, yet the Board notes that VA treatment records dated through June 2008 do not show that he ever called to schedule it.  

In sum, the Veteran does not have additional disability that was caused by hospital care, medical or surgical treatment, or examination furnished by VA, or was proximately caused by the training and rehabilitation services provided by VA or by participation in a compensated work therapy program.  (Although the Veteran has argued that VA was negligent in the manner in which it treated, or failed to treat, his disability, the evidence does not establish that the threshold hurdle of 38 U.S.C.A. § 1151(a)(1) that disability be caused by VA hospital care, medical or surgical treatment or examination has been met.  Consequently, analysis of whether the proximate cause was an instance of fault or an event not reasonably foreseeable is not required.)  The preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hemorrhoids with anal fissure.  


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hemorrhoids with anal fissure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


